Citation Nr: 0516970	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a back 
disability to include degenerative disc disease that was 
manifest in service, or that is related to disease or injury 
during service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the February 1943 entrance examination, no musculoskeletal 
defects were found.  

On examination in May 1943, the spine was clinically 
evaluated as normal.  

On the November 1945 separation physical examination, the 
spine was clinically evaluated as normal.  

In September 1998, the veteran filed a claim of service 
connection for hearing loss.  By rating decision in October 
2001, service connection for bilateral hearing loss and 
tinnitus was granted.  

In October 2001, the veteran filed a claim of service 
connection for a back disorder that was the result of a back 
injury suffered during service.

An October 2001 service comrade statement indicates that the 
veteran was attempting to pull a small landing craft to shore 
when a cable broke and drove the veteran out of his seat.  
The statement indicates that the veteran was "stoved up" 
for a couple of days and should have reported to sickbay, but 
that he did not.  Thus, there was no record of the injury.  

Received in October 2001 were private treatment records from 
the 1990s that show that the veteran was treated for various 
problems to include the back. 

An October 2001 statement indicates that the veteran was 
treated for a back disability by Dr. Betts and Dr. Hofffner 
from 1949 to 1962, but that both doctors were deceased.

A January 2001 statement from Kris Lewonowski, M.D., 
indicates that this was an initial evaluation of the veteran.  
The veteran reported having low back pain with radiation into 
the right leg for several years.  During the past three years 
he had undergone three to six epidural steroid injections.  
X-rays of the low back showed degenerative disc disease at 
all levels.  An MRI of the low back showed multilevel 
degenerative disc disease and lumbar stenosis.  The diagnosis 
was lumbar spinal stenosis and degenerative disc disease.  

In November 2001, L 4 and L5 decompressive laminectomies with 
fusion were performed.  

On VA orthopedic examination in September 2002, it was noted 
that the examiner had reviewed the veteran's claims folder.  
It was further indicated that the examiner had reviewed Dr. 
Lewonowski's statement and x-rays.  The veteran reported 
suffering two injuries to the back in service.  Neither 
injury required hospitalization or diagnostic testing.  He 
was given pain medication and he returned to duty.  After 
discharge from service in 1945, the veteran took a job as a 
wallpaper hanger and house painter for 20 years.  After that, 
he did custom harvesting with a combine.  He currently did 
odd jobs in a flourmill.  During his lifetime, the veteran 
saw a chiropractor and about a decade before he had increased 
back pain and started receiving epidural injections.  Prior 
to the November 2001 surgery, an MRI showed multilevel 
degenerative disc disease with stenosis.  Dr. Lewonowski 
performed a decompression laminectomy with fusion in November 
2001.  

The VA physician concluded that the veteran sustained a 
trivial injury to the back in service that did not require 
hospitalization or treatment other than rest for a week with 
medication.  He underwent surgery in November 2001 for spinal 
stenosis and degenerative disc disease.  It was opined that 
stenosis and disc disease were related to age as these 
disorders are very common in individuals over the age of 65.  
The physician did not see a correlation between the trivial 
inservice injuries that did not require hospitalization with 
the veteran's current disabilities.  

A September 2002 statement from Douglas McConnell, D.C., 
indicates that the veteran had been a patient starting in 
1989.  He was suffering from spinal injuries that started 
during service.  Dr. McConnell administered periodic 
treatment from 1989 to 1991.  

A March 2003 statement from James Keeney, D.C., indicates 
that he had treated the veteran for low back pain from May to 
September 1983.  The veteran reported that his low back pain 
started with an injury during service.

In a November 2003 statement, the veteran indicated that he 
injured his back during service on multiple occasions.

Multiple statement were received in November 2003.  An 
individual indicated that he worked for the veteran in the 
early 1960s and the veteran complained of back pain and was 
treated by a chiropractor; the veteran's brother-in-law 
indicated that he had known the veteran for most of his life, 
that painting and wall papering were hard on the veteran's 
back, that the veteran said that he had hurt his back 
overseas, and that the veteran received chiropractic care; an 
individual who worked for the veteran between 1966 and 1984 
indicated that the veteran stated that he had hurt his back 
in service, and that he had back pain and was treated by a 
chiropractor; and an individual who had known the veteran 
since 1949 indicated that everyone knew that the veteran had 
injured his back in service and had received chiropractic 
treatment.  

Two statements were received in December 2003.  A statement 
from an individual who had known the veteran for most of his 
life, indicates that the veteran had injured his back in 
service, that his back bothered him after service and that he 
received chiropractic treatment.  Another statement indicates 
that the affiant had worked for the veteran in the 1970s and 
that the veteran's back bothered him most of the time.  

A February 2004 statement indicates that the affiant had met 
the veteran in 1972, that he was aware that the veteran was 
constantly dealing with back problems, and that he was 
treated by chiropractors.  

The veteran testified in November 2004 that treatment records 
in the years immediately following service were no longer 
available as the doctors had passed away; that he injured his 
back during service when a stack of 55 gallon barrels 
collapsed and in a second instance when a tire blew out while 
he was working on a boat repair detail; that he did not 
receive treatment other than from a corpsman; that he had 
suffered from back problems ever since service; that he 
received treatment from chiropractors, but that records from 
the decades immediately after service were not available as 
the health care professionals were no longer alive; and that 
his spouse would not provide testimony or a statement because 
she was mad at him for not coming to the VA when he got out 
of the service.  (T-12)  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran maintains that he currently suffers from a back 
disability to include degenerative disc disease that is 
related to service.  The evidence does not support this 
claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of the lay and medical evidence of record, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed back disabilities, in 
the form of disc disease and stenosis, were not present 
during service or for many years thereafter.  Moreover, they 
have not been linked to any incident of active duty.  

The service medical records are silent regarding complaints, 
findings, or diagnoses of a back disability.  The January 
2001 statement from Dr. Lewonowski demonstrates the initial 
diagnosis of disc disease and stenosis.  The medical evidence 
of record, therefore, reflects that the veteran's 
degenerative disc disease and stenosis were not diagnosed 
until many decades after service.   

Of record are statements and testimony from the veteran and 
multiple lay statements from long time friends, individuals 
who worked for the veteran, a brother-in-law, and a service 
comrade.  These individuals are competent to provide 
observable facts; therefore, this lay evidence establishes 
that the veteran suffered one or more back injuries during 
service and that he suffered from ongoing back pain after 
service.  

Conversely, the question of whether the veteran's current 
back disability in the form of disc disease and stenosis is 
etiologically related to any injury or disease in service is 
solely within the province of health care professionals.  In 
short, a medical diagnosis or a medical nexus opinion as to 
the relationship between current back disability and service 
must come from a health care professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is therefore 
clear that the veteran's statements and testimony as well as 
the other lay statements in this case do not rise to the 
level of competent medical nexus evidence.

A review of Dr. Lewonowski's January 2001 statement provides 
insight into the onset of the veteran's current chronic low 
back disability.  Dr. Lewonowski indicated that the veteran 
reported suffering from low back pain with radiation into the 
right leg for only several years.  The Board puts great 
probative value on this document.  It shows that when the 
veteran was first diagnosed with disc disease and stenosis, 
he affirmatively indicated that increased symptoms with 
radiation had existed for several years, not for many 
decades. 

Dr. McConnell and Dr. Keeney, on the other hand, indicated 
that the veteran had reported that his low back pain had 
started with an injury during service.  In the case of 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the Court 
determined that pain alone, without a diagnosed or 
identifiable underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  These statements, therefore, do not speak to the 
onset of a chronic back disability for which service 
connection may be granted.  

Moreover, the Court has held that the Board is not bound to 
accept medical opinions, which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  Statements from Dr. McConnell and Dr. Keeney are of 
little probative value.  They are cryptic and conclusory in 
nature.  They merely state that low back pain started after 
an inservice injury as reported by the veteran.  These 
statements were issued without the doctors having the ability 
to review the veteran's entire medical record.  These doctors 
also failed to provide any reasons or bases for their 
position other than the fact that they were based on medical 
history as supplied by the veteran.  In short, these 
statements do not place or relate the onset of disc disease 
or stenosis with service.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between current low back 
disability and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors, which 
favor the valuation of the September 2002 VA medical opinion.  
This opinion speaks to the putative relationship between the 
veteran's service and current low back disability and it was 
based on a review of the entire medical record.  The VA 
examiner meticulously and accurately reviewed the veteran's 
medical history beginning with the service medical records 
and continuing until the current time.  The VA examiner 
concluded that the veteran sustained a trivial injury to the 
back during service that did not require hospitalization or 
treatment other than rest and medication for a week.  It was 
opined that there was no correlation between the discovery of 
disc disease and stenosis many decades after service and the 
veteran's rather trivial inservice injuries.  Thus, the VA 
examiner provided a reasoned opinion based on an accurate 
review of the entire record.  The Board will accord 
significant probative value to this opinion.  There simply is 
no competent medical evidence or opinion to the contrary.  

As the service and post medical evidence shows that the 
veteran was first diagnosed with chronic low back disability 
decades following discharge from service and that these 
disabilities are unrelated to disease or injury during 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's appeal.  Accordingly, the 
claim of entitlement to service connection for a back 
disability must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2002 and July 2003 as well as a 
statement of the case in February 2004 and a supplemental 
statement of the case in March 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran's complete 
service medical and personnel records have been obtained.  
Also of record are written statements from individuals who 
have known the veteran for many years.  In addition, the 
veteran presented testimony at a November 2004 
vidoeconference hearing before the Board.  The Board must 
stress that the veteran has submitted statements and provided 
testimony that health care providers during the decades 
immediately after service are deceased and that all such 
medical records are no longer available.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA orthopedic examination in September 2002 to include a 
nexus opinion regarding the putative nexus between an 
inservice injury and the veteran's current back disability.  
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal and thus there is no 
need to obtain an additional medical examination.  As an 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  The Board finds that every effort has 
been made to seek out evidence helpful to the veteran.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in June 2002 prior to the initial unfavorable AOJ 
decision in January 2003.


ORDER

Entitlement to service connection for a back disability is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


